


EXHIBIT 10.7

AMERIGAS PROPANE, INC.
2010 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.
AMENDED AND RESTATED PERFORMANCE UNIT GRANT LETTER
This AMENDED AND RESTATED PERFORMANCE UNIT GRANT LETTER (the “Grant Letter”),
dated February 24, 2014 (the “Effective Date”), is delivered by AmeriGas
Propane, Inc. (the “Company”) to R. Paul Grady (the “Participant”).
RECITALS
WHEREAS, the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on Behalf of
AmeriGas Partners, L.P. (the “Plan”) provides for the grant of performance units
(“Performance Units”) with respect to common units of AmeriGas Partners, L.P.
(“APLP”);
WHEREAS, the Plan has been adopted by the Board of Directors of the Company, and
approved by the common unit holders of APLP (“Unitholders”);
WHEREAS, a Performance Unit is a performance unit that represents the value of
one common unit of APLP (“Common Unit”);
WHEREAS, the Compensation/Pension Committee of the Board of Directors of the
Company (the “Committee”) decided to grant Performance Units to the Participant
on the terms described in a grant letter dated January 1, 2013 (the “Date of
Grant”) between the Participant and the Company (the “Prior Grant Letter”); and
WHEREAS, the Company and the Participant hereby agree to amend and restate the
Prior Grant Letter as set forth herein.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, on the Date of Grant, the Committee granted
to the Participant a target award of 5,200 Performance Units (the “Target
Award”). The Performance Units were contingently awarded and will be earned and
payable if and to the extent that the Performance Goals (described below) and
other conditions of the Grant Letter are met. The Performance Units were granted
with Distribution Equivalents (as defined in the Plan).
2.    Performance Goals.
(a)    The Participant shall earn the right to payment of the Performance Units
if the Performance Goals described below are met for the Performance Period, and
if the Participant


1



--------------------------------------------------------------------------------




continues to be employed by, or provide service to, the Company and its
Affiliates (as defined in the Plan) through December 31, 2015. The Performance
Period is the period beginning January 1, 2013 and ending December 31, 2015. The
Total Unit Holder Return (“TUR”) goals and other requirements of this Section 2
are referred to as the “Performance Goals.”
(b)    The Target Award level of Performance Units and Distribution Equivalents
will be payable if APLP’s TUR equals the median TUR of the comparison group
designated by the Committee (the “Peer Group”) for the Performance Period. The
Peer Group consists of those master limited partnerships that are in the Alerian
MLP Index as in effect as of the beginning of the Performance Period, as set
forth on the attached Exhibit A (the “Alerian MLP Index”). If a company is added
to the Alerian MLP Index during the Performance Period, that company is not
included in the TUR calculation. A company that is included in the Alerian MLP
Index at the beginning of the Performance Period will be removed from the TUR
calculation only if the company ceases to exist as a publicly traded entity
during the Performance Period, consistent with the methodology described in
subsection (c) below. The actual amount of the award of Performance Units may be
higher or lower than the Target Award, or it may be zero, based on APLP’s TUR
percentile rank relative to the companies in the Peer Group, as follows:
APLP’s TUR Rank
(Percentile)     Percentage of Target Award Earned
90th        200%
75th        162.5%
60th        125%
50th        100%
40th         70%
25th         25%
less than 25th     0%
The award percentage earned will be interpolated between each of the measuring
points.
(c)    TUR shall be calculated by the Company using the comparative returns
methodology used by Bloomberg L.P. or its successor at the time of the
calculation. The price used for determining TUR at the beginning and the end of
the Performance Period will be the average price for the calendar quarter
preceding the beginning of the Performance Period (i.e., the calendar quarter
ending on December 31, 2012) and the calendar quarter ending on the last day of
the Performance Period (i.e., the calendar quarter ending on December 31, 2015),
respectively. The TUR calculation gives effect to all dividends throughout the
three-year Performance Period as if they had been reinvested.
(d)    The Target Award is the amount designated for 100% (50th TUR rank)
performance. The Participant can earn up to 200% of the Target Award if APLP’s
TUR percentile rank exceeds the 50th TUR percentile rank, according to the
foregoing schedule.
(e)    At the end of the Performance Period, the Committee will determine
whether and to what extent the Performance Goals have been met and the amount to
be paid with respect to


2



--------------------------------------------------------------------------------




the Performance Units. Except as described in Sections 3 and 6 below, the
Participant must be employed by, or providing services to, the Company or its
Affiliates on December 31, 2015 in order for the Participant to receive payment
with respect to the Performance Units.
3.    Termination of Employment or Service.
(a)    Except as described below, if the Participant ceases to be employed by,
or provide services to, the Company and its Affiliates before December 31, 2015,
the Performance Units and all Distribution Equivalents credited under this Grant
Letter will be forfeited.
(b)    If the Participant terminates employment or service on account of
Retirement (as defined below), Disability (as defined in the Plan) or death, in
each case on or after January 1, 2015 but before December 31, 2015, the
Participant will earn a pro-rata portion of the Participant’s outstanding
Performance Units and Distribution Equivalents, if the Performance Goals and the
requirements of this Grant Letter are met. The prorated portion will be
determined as the amount that would otherwise be paid after the end of the
Performance Period, based on achievement of the Performance Goals, multiplied by
a fraction, the numerator of which is the number of calendar years during the
Performance Period in which the Participant has been employed by, or provided
service to, the Company or its Affiliates and the denominator of which is three.
For purposes of the proration calculation, the calendar year in which the
Participant’s termination of employment or service on account of Retirement,
Disability, or death occurs will be counted as a full year.
(c)    In the event of termination of employment or service on account of
Retirement, Disability or death, on or after January 1, 2015, the prorated
amount shall be paid after the end of the Performance Period pursuant to Section
4, except as provided in Section 6.
4.    Payment with Respect to Performance Units. If the Committee determines
that the conditions to payment of the Performance Units have been met, the
Company shall pay to the Participant (i) Common Units equal to the number of
Performance Units to be paid according to achievement of the Performance Goals,
up to the Target Award, provided that the Company may withhold Common Units to
cover required tax withholding in an amount equal to the minimum statutory tax
withholding requirement in respect of the Performance Units earned up to the
Target Award, and (ii) cash in an amount equal to the Fair Market Value (as
defined in the Plan) of the number of Common Units equal to the Performance
Units to be paid in excess of the Target Award, subject to applicable tax
withholding. Payment shall be made between January 1, 2016 and March 15, 2016,
except as provided in Section 6 below.
5.    Distribution Equivalents with Respect to Performance Units.
(a)    Distribution Equivalents shall accrue with respect to Performance Units
and shall be payable subject to the same Performance Goals and terms as the
Performance Units to which they relate. Distribution Equivalents shall be
credited with respect to the Target Award of Performance Units from the Date of
Grant until the payment date. If and to the extent that underlying Performance
Units are forfeited, all related Distribution Equivalents shall also be
forfeited.


3



--------------------------------------------------------------------------------




(b)    While the Performance Units are outstanding, the Company will keep
records of Distribution Equivalents in a bookkeeping account for the
Participant. On each payment date for a distribution paid by APLP on its Common
Units, the Company shall credit to the Participant’s account an amount equal to
the Distribution Equivalents associated with the Target Award of Performance
Units held by the Participant on the record date for the distribution. No
interest will be credited to any such account.
(c)    The target amount of Distribution Equivalents (100% of the Distribution
Equivalents credited to the Participant’s account) will be earned if APLP’s TUR
rank is at the 50th TUR percentile rank for the Performance Period. The
Participant can earn up to 200% of the target amount of Distribution Equivalents
if APLP’s TUR rank exceeds the 50th TUR percentile rank, according to the
schedule in Section 2 above. Except as described in Section 3(b) above or
Section 6, if the Participant’s employment or service with the Company and its
Affiliates terminates before December 31, 2015, all Distribution Equivalents
will be forfeited.
(d)    Distribution Equivalents will be paid in cash at the same time and on the
same terms as the underlying Performance Units are paid, after the Committee
determines that the conditions to payment have been met.
6.    Change of Control.
(a)    If a Change of Control (as defined in the Plan) occurs, the Performance
Units and Distribution Equivalents shall not automatically become payable upon
the Change of Control but, instead, shall become payable as described in this
Section 6. The Committee may take such other actions with respect to the
Performance Units and Distribution Equivalents as it deems appropriate pursuant
to the Plan.
(b)    If a Change of Control occurs during the Performance Period, the
Committee shall calculate a Change of Control Amount as follows:
(i)    The Performance Period shall end as of the closing date of the Change of
Control (the “Change of Control Date),” and the TUR ending date calculation for
the Performance Period shall be based on the 90 calendar day period ending on
the Change of Control Date.
(ii)    The Committee shall calculate a “Change of Control Amount” equal to the
greater of (i) the Target Award amount or (ii) the amount of Performance Units
that would be payable based on the Company’s achievement of the Performance
Goals as of the Change of Control Date, as determined by the Committee. The
Change of Control Amount shall include related Distribution Equivalents and, if
applicable, interest, as described below.
(iii)    The Committee shall determine whether the Change of Control Amount
attributable to Performance Units shall be (A) converted to units with respect
to shares or other equity interests of the acquiring company or its parent
(“Successor Units”), in which case Distribution Equivalents shall continue to be
credited on the Successor Units,


4



--------------------------------------------------------------------------------




or (B) valued based on the Fair Market Value of the Performance Units as of the
Change of Control Date and credited to a bookkeeping account for the
Participant, in which case interest shall be credited on the amount so
determined at a market rate for the period between the Change of Control Date
and the applicable payment date. Notwithstanding the provisions of Section 4,
all payments on and after a Change of Control shall be made in cash. If
alternative (A) above is used, the cash payment shall equal the Fair Market
Value on the date of payment of the number of shares or other equity interests
underlying the Successor Units, plus accrued Distribution Equivalents. All
payments shall be subject to applicable tax withholding.
(c)    If a Change of Control occurs during the Performance Period and the
Participant continues in employment or service through December 31, 2015, the
Change of Control Amount shall be paid in cash between January 1, 2016 and March
15, 2016.
(d)    If a Change of Control occurs during the Performance Period, and the
Participant has a Termination without Cause or a Good Reason Termination upon or
within two years after the Change of Control Date and before December 31, 2015,
the Change of Control Amount shall be paid in cash within 30 days after the
Participant’s separation from service, subject to Section 13 below.
(e)    If a Change of Control occurs during the Performance Period, and the
Participant terminates employment or service on account of Retirement,
Disability or death upon or after the Change of Control Date and before December
31, 2015, the Change of Control Amount shall be paid in cash within 30 days
after the Participant’s separation from service, subject to Section 13 below;
provided that, if required by section 409A, if the Participant’s Retirement,
Disability or death occurs more than two years after the Change of Control Date,
payment will be made between January 1, 2016 and March 15, 2016, and not upon
the earlier separation from service.
(f)    If a Participant’s employment or service terminates on account of
Retirement, death or Disability before a Change of Control, and a Change of
Control subsequently occurs before the end of the Performance Period, the
prorated amount described in Section 3(b) shall be calculated by multiplying the
fraction described in Section 3(b) by the Change of Control Amount. The prorated
Change of Control Amount shall be paid in cash within 30 days after the Change
of Control Date, subject to Section 13 below.
7.    Definitions. For purposes of this Grant Letter, the following terms will
have the meanings set forth below:
(a)    “Employed by, or provide service to, the Company or its Affiliates” shall
mean employment or service as an employee or director of the Company or its
Affiliates. The Participant shall not be considered to have a termination of
employment or service under this Grant Letter until the Participant is no longer
employed by, or performing services for, the Company.


5



--------------------------------------------------------------------------------




(b)    “Good Reason Termination” shall mean a termination of employment or
service initiated by the Participant upon or after a Change of Control upon one
or more of the following events:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or
(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Agreement, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, pursuant to Section 15, specifying in reasonable detail the events or
conditions upon which the Participant is basing such Good Reason Termination and
the Participant provides such notice within 90 days after the event that gives
rise to the Good Reason Termination. Within 30 days after notice has been
provided, the Company shall have the opportunity, but shall have no obligation,
to cure such events or conditions that give rise to the Good Reason Termination.
If the Company does not cure such events or conditions within the 30-day period,
the Participant may terminate employment or service with the Company based on
Good Reason Termination within 30 days after the expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.
(c)    “Retirement” means the Participant’s separation from employment or
service upon or after attaining (i) age 55 with at least 10 years of service
with the Company and its Affiliates, or (ii) age 65 with at least 5 years of
service with the Company and its Affiliates.
(d)    “Termination without Cause” means termination of employment or service by
the Company for the convenience of the Company for any reason other than (i)
misappropriation of funds, (ii) habitual insobriety or substance abuse adversely
affecting the performance of duties, (iii) conviction of a crime involving moral
turpitude, or (iv) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company.
8.    Withholding. All payments under this Grant Letter are subject to
applicable tax withholding. The Participant shall be required to pay to the
Company, or make other arrangements satisfactory to the Company to provide for
the payment of, any federal (including


6



--------------------------------------------------------------------------------




FICA), state, local or other taxes that the Company is required to withhold with
respect to the payments under this Grant Letter. The Company may withhold from
cash distributions to cover required tax withholding, or may withhold Units to
cover required tax withholding in an amount equal to the minimum applicable tax
withholding amount.
9.    Grant Subject to Plan Provisions and Company Policies.
(a)    This grant is made pursuant to the Plan which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and payment of Performance Units and Distribution Equivalents are
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Common Units, (ii) adjustments
pursuant to Section 5(c) of the Plan and (iii) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.
(b)    This Performance Unit grant and all Common Units issued pursuant to this
Performance Unit grant shall be subject to the UGI Corporation Stock Ownership
Policy as adopted by the Board of Directors of UGI Corporation or the Company
and any applicable clawback and other policies implemented by the Board of
Directors of UGI Corporation or the Company, as in effect from time to time.
10.    No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and shall not interfere in any way with the right of the
Company to terminate the Participant’s employment at any time. The right of the
Company to terminate at will the Participant’s employment at any time for any
reason is specifically reserved.
11.    No Unit Holder Rights. Neither the Participant, nor any person entitled
to receive payment in the event of the Participant’s death, shall have any of
the rights and privileges of a Unitholder with respect to the Common Units
related to the Performance Units, unless and until Common Units have been
distributed to the Participant or successor.
12.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. If the Participant dies, any payments to
be made under this Grant Letter after the Participant’s death shall be paid to
the Participant’s estate. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and Affiliates.
13.    Compliance with Code Section 409A. Notwithstanding the other provisions
hereof, this Grant Letter is intended to comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended, or an exception, and
shall be administered accordingly. Any reference to a Participant’s termination
of employment shall mean a Participant’s “separation from service,” as such term
is defined under section 409A. For purposes of section


7



--------------------------------------------------------------------------------




409A, each payment of compensation under this Grant Letter shall be treated as a
separate payment. Notwithstanding anything in this Grant Letter to the contrary,
if the Participant is a “key employee” under section 409A and if payment of any
amount under this Grant Letter is required to be delayed for a period of six
months after separation from service pursuant to section 409A, payment of such
amount shall be delayed as required by section 409A and shall be paid within 10
days after the end of the six-month period. If the Participant dies during such
six-month period, the amounts withheld on account of section 409A shall be paid
to the personal representative of the Participant’s estate within 60 days after
the date of the Participant’s death. Notwithstanding anything in this Grant
Letter to the contrary, if a Change of Control is not a “change in control
event” under section 409A, any Performance Units and Distribution Equivalents
that are payable pursuant to Section 6 shall be paid to the Participant between
January 1, 2016 and March 15, 2016, and not upon the earlier separation from
service, if required by section 409A.
14.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
15.    Notice. Any notice to the Company provided for in this Grant Letter shall
be addressed to the Company in care of the Corporate Secretary at the Company’s
headquarters, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Grant Letter, and the Participant has executed this
Grant Letter, effective as of the Effective Date.
AmeriGas Propane, Inc.
Attest




By:                        
                
I hereby acknowledge receipt of the Plan incorporated herein. I agree to be
bound by the terms of the Plan and this Grant Letter. I agree that this Grant
Letter amends and restates the Prior Grant Letter. I hereby further agree that
all the decisions and determinations of the Committee shall be final and binding
on me and any other person having or claiming a right under this grant.


                    
Participant


8



--------------------------------------------------------------------------------




EXHIBIT A
Performance Period January 1, 2013 through December 31, 2015
Alerian MLP Index
Access Midstream Partners LP
Alliance Resource Partners LP
AmeriGas Partners, L.P.
Atlas Pipeline Partners LP
Boardwalk Pipeline Partners LP
BreitBurn Energy Partners LP
Buckeye Partners LP
Calumet Specialty Products Partners LP
Copano Energy LLC
Crestwood Midstream Partners LP
Crosstex Energy LP
DCP Midstream Partners LP
El Paso Pipeline Partners LP
Enbridge Energy Partners LP
Energy Transfer Equity LP
Energy Transfer Partners LP
Enterprise Products Partners LP
EV Energy Partner LP
Exterran Partners LP
Ferrellgas Partners LP
Genesis Energy LP
Holly Energy Partners LP
Kinder Morgan Energy Partners LP
Kinder Morgan Management LLC
Legacy Reserves LP
Linn Energy LLC
Magellan Midstream Partners LP
MarkWest Energy Partners LP
Martin Midstream Partners LP
Natural Resource Partners LP
Navios Maritime Partners LP
NuStar Energy LP
NuStar GP Holdings LLC
ONEOK Partners LP
PAA Natural Gas Storage LP
Pioneer Southwest Energy Partners LP
Plains All American Pipeline LP
PVR Partners LP
QR Energy LP
Regency Energy Partners LP
Spectra Energy Partners LP
Suburban Propane Partners LP
Sunoco Logistics Partners LP
Targa Resources Partners LP
TC Pipelines LP
Teekay LNG Partners LP
Teekay Offshore Partners LP
Vanguard Natural Resources LLC
Western Gas Partners LP
Williams Partners LP









9

